Dismissed and Opinion filed June 12, 2003








Dismissed and Opinion filed June 12, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00617-CR
____________
 
SHANE
JERMAINE MATTHEWS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 405th District Court
Galveston
County, Texas
Trial
Court Cause No. 02CR1159
 

 
M
E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
aggravated assault with a deadly weapon and sentenced on March 14, 2003, to
five years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  Appellant=s notice of appeal was not filed
until April 17, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed June 12, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).